United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-50070
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALEJANDRO ACEVEDO-GARCIA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-03-CR-629-ALL-DB
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Alejandro Acevedo-Garcia has

moved for leave to withdraw from this appeal and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Counsel has notified this court that she has no information on

the whereabouts of her client and that it is her understanding

that soon after he was sentenced, he was deported to Mexico.             She

asserted that she instructed him to communicate with her as soon




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50070
                                -2-

as he was deported but that he has not done so.   Thus, she was

unable to provide a certificate of service on him.

     Our independent review of the brief and the record discloses

no nonfrivolous issue.   Accordingly, counsel’s motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.